878 F.2d 829
Bess Caroline MOLETT, Individually and on Behalf of herminor son, John Dreisch Molett, IV, et al., Plaintiffs,v.PENROD DRILLING CO., et al., Defendants.andGEARENCH, INC., Defendant-Third Party Plaintiff-Appellee,v.COLUMBUS-McKINNON, INC., Third Party Defendant-Appellant.
No. 88-4136.
United States Court of Appeals,Fifth Circuit.
July 20, 1989.

Kenneth G. Engerrand, G. Byron Sims, Houston, Tex., for third-party defendant-appellant.
Jeffrey Rhoades, Lafayette, La., for Gearench, Inc.
Appeal from the United States District Court for the Western District of Louisiana;  John M. Duhe, Jr., Judge.ON PETITIONS FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion May 19, 5th Cir., 1989, 872 F.2d 1221)
Before THORNBERRY, KING, and JONES, Circuit Judges.
PER CURIAM:


1
The Petitions for Rehearing are DENIED and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Federal Rules of Appellate Procedure and Local Rule 35) the Suggestions for Rehearing En Banc are DENIED.


2
See, however, Newman-Green, Inc. v. Alfonzo-Larrain, --- U.S. ----, 109 S.Ct. 2218, 104 L.Ed.2d 893 (1989) regarding the scope of 28 U.S.C. Sec. 1653, which allows courts to cure defective diversity allegations.